      Case 3:18-cv-01478-SMY Document 79 Filed 01/12/21 Page 1 of 1 Page ID #626


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

ARMANDO GUTIERRREZ,                             )
                                                )
                      Plaintiff,                )
                                                )
vs.                                             )   Case No. 18-CV-1478-SMY
                                                )
JOHN BALDWIN, et al.,                           )
                                                )
                      Defendants.               )

                                   MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation (“Report”) of United States

Magistrate Judge Reona J. Daly (Doc. 77), recommending the denial of Plaintiff’s Motion for Sanction

(Doc. 69). No objections have been filed to the Report. For the following reasons, Judge Daly’s Report

is ADOPTED.

       When neither timely nor specific objections to a Report and Recommendation are made, the Court

need not conduct a de novo review of the Report. See Thomas v. Arn, 474 U.S. 140 (1985). Instead, the

Court reviews the Report for clear error. Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir.

1999). The Court may “accept, reject, or modify, in whole or in part, the findings or recommendations

made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       Here, Judge Daly thoroughly discussed and supported her conclusions that sanctions are not

warranted in this matter.   The Court finds no clear error in Judge Daly’s findings, analysis and

conclusions, and adopts her Report and Recommendation in its entirety. Accordingly, Plaintiff’s motion

for sanctions (Doc. 69) is DENIED.

       IT IS SO ORDERED.
       DATED: January 12, 2021

                                                    STACI M. YANDLE
                                                    United States District Judge
                                              Page 1 of 1
